i          i      i                                                                    i       i      i




                                   MEMORANDUM OPINION

                                          No. 04-10-00352-CV

                                     IN THE INTEREST OF D.M.

                      From the 79th Judicial District Court, Jim Wells County, Texas
                                    Trial Court No. 09-03-47856-CV
                              Honorable Richard C. Terrell, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: June 9, 2010

DISMISSED

           Appellant Samantha Carr has filed a motion to dismiss this appeal, stating that the appeal was

prematurely filed. The motion contains a certificate of service to appellee, which has not opposed

the motion. Therefore, we grant the motion and dismiss the appeal without prejudice to appellant

filing another notice of appeal at a later date. See TEX . R. APP . P. 42.1(a).



                                                             PER CURIAM